NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          JAN 03 2017

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




DESRA R. LARKINS,                                No. 14-36092

              Plaintiff - Appellant,             D.C. No. 6:13-cv-01661-BR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted December 29, 2016**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Desra Larkins appeals the district court’s summary judgment affirming the

Commissioner of Social Security’s denial of Larkins’s application for disability

insurance benefits under Title II of the Social Security Act. Reviewing de novo,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we may set aside a denial of benefits only if it is not supported by substantial

evidence or rests on legal error. Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir.

2014). We affirm.

      The ALJ provided specific, clear, and convincing reasons for finding that

Larkins had diminished credibility. First, the ALJ properly found that Larkins

exaggerated her symptoms. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th

Cir. 2001) (holding that a claimant’s exaggeration is a specific and convincing

reason to discount the claimant’s credibility). Second, the ALJ properly found that

Larkins’ daily activities were inconsistent with her alleged limitations. See Molina

v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012). Third, the ALJ properly found that

Larkins made inconsistent statements about additional surgery. Tommasetti v.

Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (holding that an ALJ may consider

various factors including a claimant’s testimony that appears “less than candid”)

(citation and internal quotation marks omitted). Finally, because the ALJ gave

specific, clear and convincing reasons for finding Larkins not fully credible, any

error in the additional reasons the ALJ provided for finding Larkins not fully

credible was harmless. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

1197 (9th Cir. 2004) (concluding that, even if the record did not support one of the




                                           2
ALJ’s stated reasons for disbelieving a claimant’s testimony, the error was

harmless).

      The ALJ provided specific and legitimate reasons for rejecting the opinion

of treating physician, Dr. McNabb, that Larkins would not be able to sustain a 40-

hour work week on a consistent basis and would need to be absent from work two

or more days a month. First, the ALJ correctly noted that Dr. McNabb had limited

contact with Larkins. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)

(holding that an ALJ need not accept the opinion of a doctor that is inadequately

supported by clinical findings). Second, the ALJ properly found that Dr.

McNabb’s opinion was inconsistent with other examiners and with his own

findings. Id.

      Accordingly, substantial evidence supports the ALJ’s determination that

Larkins was not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                         3